Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The terminal disclaimer filed on April 19, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,786,517 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicants’ amendments, the exhibits and remarks submitted April 19, 2022 have been fully considered, and found persuasive to  put the application in conditions for allowance. Particularly, (acute) alcoholic hepatitis is a particular acute episode of clinical condition, an acute form of alcoholic liver disease. Known treatment of .the acute alcoholic hepatitis is distinct from the general treatment of alcoholic liver disease. As shown in the exhibits, particularly, the 132 declaration submitted in application 16/368553, and all other evidence presented in the IDS submitted 4/19/2022, the claimed method provide superior and unexpected result as compared with the known method currently used in clinical. Thus, the prior art as whole do not provide sufficient teaching, guidance and/or direction to reach claimed invention with the expectation of the success as demonstrated on the record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENGJUN WANG/Primary Examiner, Art Unit 1627